DETAILED ACTION
Claims 30-33, 35-42, 44, 46 and 52  are pending as amended on  23 November 2022, claims 34, 43, 45 and 47-51  are withdrawn from consideration..  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Claim Objections
Claim 36-42 and 44  is objected to because of the following informalities:  claim 36 recites “ a dehydration-resistant”, which appears to be “dehydration resistant”.  Appropriate correction is required.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 41. The rejection has been withdrawn. 
Applicant’s amendment does not distinguish from US2017/0307779A1 (Marullo) or US 2019/0070826A1 (Zhao).
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues Marullo fails to teach “ a plurality of hydrogel polymer networks; a plurality of elastomer polymer networks, wherein the plurality of hydrogel polymer networks and plurality of elastomer polymer networks are formed in alternating layers” as amended in claim 30.  The examiner disagrees.  Marullo expressly discloses embodiments wherein a hydrogel layer is adhered to both the anterior and posterior sides of the elastomer layer ([0012], Fig. 4,  and [0042]), which meets the claimed alternating layers.  
Applicant argues Zhang fails to teach “ a plurality of hydrogel polymer networks; a plurality of elastomer polymer networks, wherein the plurality of hydrogel polymer networks and plurality of elastomer polymer networks are formed in alternating layers” as amended in claim 30.  The examiner disagrees.  Zhang  expressly discloses embodiments wherein a first hydrogel layer is positioned between a second layer of a elastomer and a third layer of a elastomer ([0010] , [0019] and[0046]) , which meets the claimed alternating layers.  

Claim Rejections - 35 USC § 102
Claims 30, 31, 33 and 35 stand rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Marullo. 
Regarding claims 30 and 31, Marullo teaches an elastomer-hydrogel hybrid comprises a silicone elastomer layer and a hydrogel layer ([0006]), wherein the hydrogel layer  is adhered to both the anterior and posterior sides of the elastomer layer ([0012], Fig. 4,  and [0042]), which meets the claimed alternating layers.  
Marullo further teaches that covalent attachement between the silicone elastomer  layer and the hydrogel layer  [0033] and [0043]), wherein the bond comprises a Si-O-Si bond([0035]), which meets the  siloxy covalent bond.   
	Regarding claims 33 and 35, Marullo teaches the elastomer is a silicone elastomer ([0006],  and the hydrogel includes an  acrylate based polymer ([0023]).

Claims 30, 32,  33, 35-36, 38-40, 42,  44 and 46  stand  rejected under 35 U.S.C 102(a)(2)as being anticipated over Zhao as evidenced by Bai. 
 Regarding claim 30, Zhao teaches a composition comprises  hydrogel-elastomer hybrids ([0005]), wherein a first hydrogel layer is positioned between a second layer of a elastomer and a third layer of a elastomer ([0010] and [0019]) , which meets the claimed alternating layers.  
Zhang teaches that  the hydrogel polymer network and the elastomer polymer network are covalently crosslinked (abstract, [0005]-[0008],[0040], [0052],[0057] and [0059]), which meets the claimed composite.
 Regarding claim 33, Zhao teaches the elastomer polymer network including polyurethane ([0041] and [0044]).
Regarding claim 35, Zhao teaches the hydrogel polymer network including polyacrylamides, alginates, etc. ([0007], [0044] and [0050]).
Regarding claims 36, 39, 44 and 46,  Zhao teaches the hybrid is anti-dehydrating and exemplifies a hydrogel comprising calcium sulfate (([0054] Table), which meets the limitation of a hygroscopic salt.  Zhao  further discloses that  highly hydratable salts may be introduced to hydrogels to enhance water retention capacity ([0070]), and the hydratable salts include  NaCl, LiCl, KAc, magnesium chloride,  etc.,  as evidenced by Bai (151903-1), which was incorporated by reference in its entirety by Zhao ([0070]) . 
Regarding claims 32 and  38,  Zhao teaches a hydrogel is coated with  the elastomer layer or positioned between two elastomer layers to prevent dehydration of hydrogels ([Figure 4A, [0010], [0027] and [0046]).
Zhao further exemplifies the water content is stable under ambient conditions ([0027], [0070] and Figure 4).
Regarding the stability of hydrogel water content at above the boiling temperature of water,
since  Zhao as evidenced by Bai  teaches  the same composition containing the same hydrogel polymer encapsulated by the same elastomer, the water content stability would inherently be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
	Regarding claim 40, Zhao exemplifies stretchable hydrogel circuit pattern ([0041] and Figure 6A), wherein the hydrogel takes the dimension of a fiber or a conductive cable (Figure 6A), which meets ” the form” of a fiber. 
	Regarding claim 42, Zhao teaches that the hybrid can be used in wet environment and  immersed in water thus washable ([0064]). 

Claim Rejections - 35 USC § 103
Claim 37 stands  rejected under 35 U.S.C. 103 as being unpatentable over Zhao as evidenced by Bai in view of Marullo.
The teachings of Zhao as evidenced by Bai are set forth above. 
While teaching covalent crosslinking between elastomers and hydrogels([0005]),  Zhao does not disclose the bond is siloxy bond.
Marullo teaches that divinyl siloxane is an effective crosslinking agent to form covalent attachment between elastomer and hydrogels ([0043]), which anticipates the formation of Si-O-Si covalent bond between the elastomer and the hydrogels.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the divinyl siloxane crosslinking agent of Marullo in the method of Zhao since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to  form covalent crosslinking between  a elastomer with a hydrogel. See MPEP 2143 (D).

Allowable Subject Matter
Claim 52 is allowable. 
Claim 41 would be allowable if rewritten  to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US2013/0109773 A1 (HEBBRECHT) is the closest prior art of record.   HERBBERT teaches a composite material  for use as a fiber or textile coating comprising a structural polymer including polyurethane and rubber  and a crosslinked thermo responsive hydrogel in a solid interpenetrating matrix ([0040] and [0057]).   HERBBRECHT is silent on the covalent bonding between the polymer and the hydrogel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766